DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 2-21 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a system or method having the particular requirements of claims 2-21.  
For example, Nash et al. (US 2017/0230585 A1) teaches a system including a display (Figure 3, Item 325); a plurality of cameras (Figure 3, Item 315 and 316); a memory storing instructions (Figure 3, Item 305 or 330; Paragraph 0046); and at least one processor operably coupled with the display, the plurality of cameras, and the memory (Figure 3, Item 320; Paragraph 0045-0047, wherein, the instructions are executable by the at least one processor to cause the electronic device to: display, on the display, a preview of a first image acquired using a first camera from among the plurality of cameras (Figures 2 and 9-11; Paragraphs 0035-0037, 0057, 0090-0102); receive a first input while the preview is displayed, wherein the first input is received before reception of a second input adjusting a magnification level of the preview (Figure 9, zoom input to transition from state 1 to state 2 or state 4 to state 5); in response to receiving the first input, activate a second camera from among the plurality of cameras (Figure 9; transition from state 1 to state 2 and activate TELE camera or transition from state 4 to state 5 and activate WIDE camera); receive the second input for adjusting the magnification of the preview when a second image, distinct from the first image, is acquired using the activated second camera (Figure 9, second zoom input to transition from state 2 to state 4 or transition from state 5 to state 1); and display the preview, based on at least a part of the second image and at least partially based on receiving the second input (Figures 2 and 9-11; Paragraphs 0035-0037, 0057, 0090-0102; display images using TELE or WIDE camera in state 4 or 1; alternatively state 6 or state 3).
However, Nash does not disclose identifying first and second movements of a visual object included in the preview image to activate the second camera and adjust magnification of the preview image or that the first and second movements are distinct predetermined movements as required by the claims.
Hemmati et al. (US 2019/0215544 A1; Paragraph 0007), Hebbalaguppe et al. (US 2019/0107894 A1; Paragraph 0024), Wang (US 2018/0088671 A1; Paragraph 0002), Shamaie (US 2014/0010441 A1; Paragaph 0052) and Takatsuka et al. (US 2013/0335587 A1; Paragraph 0113) teach various systems which utilize movements of an object in an image as a gesture to activate camera functions such as zoom.  However, these references alone or in combination do not teach a first movement used to activate a second camera of a plurality and a second distinct movement to adjust magnification of a preview image as required in the claims.
Yim (US 11,115,598 B2 – issued patent in parent application 16/793,216) claims a similar system/method including a first input to activate a first camera and a second input to activate a zoom function, but like Nash does not claim identifying first and second movements of a visual object included in the preview image to activate the second camera and adjust magnification of the preview image or that the first and second movements are distinct predetermined movements as required.  Therefore, no double patenting rejection over Yim ‘598 is believed to be warranted.
Therefore, while the prior art teaches similar systems/methods, the particular requirements of claims 2-21 are not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698